Citation Nr: 0718140	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-25 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1955 to July 
1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In January 2005, the Board remanded this claim for additional 
development, to include obtaining any relevant records from 
the Social Security Administration (SSA), and to give the 
veteran an opportunity to identify any other relevant 
evidence.  

In March 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge in Wichita, 
Kansas.  A transcript of that hearing has been associated 
with the claims file.  


FINDING OF FACT

The preponderance of the competent medical evidence is 
against a finding that there is a medical relationship 
between the veteran's low back disability and his military 
service or service-connected left knee disability.


CONCLUSION OF LAW

The veteran's low back disability is not proximately due to 
or a result of a service or service-connected disease or 
injury.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in March 2003, which is before initial 
consideration of the claim, VA informed the veteran of the 
types of evidence needed in a claim for direct and secondary 
service connection.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
these elements; however, the Board finds no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran has already been granted service connection for his 
left knee disability, and therefore, the first three elements 
are not in dispute.  As to the last two elements, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notice of the last two elements in a June 2006 
Supplemental Statement of the Case. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records, VA treatment records, and some service medical 
records.  A VA examination was provided in connection with 
this claim.  

The Board finds that the RO has substantially complied with 
the Board's January 2005 remand request.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (no violation when the 
examiner made ultimate determination required by Board's 
remand, because such determination "more than substantially 
complied with the Board's remand order"), aff'd sub nom. 
Dyment v. Principi, 287 F.3d 1377 (Fed.Cir.2002); Evans v. 
West, 12 Vet. App. 22, 31 (1998).

The veteran contends that his May 2003 VA examination was 
inadequate.  Specifically in a November 2006 statement, his 
representative requests that VA provide another orthopedic 
examination of the veteran for an opinion regarding whether 
the veteran's back condition is secondary to the service 
connected left knee condition.  The Board finds, however, 
that the reported findings in the May 2003 examination report 
are sufficiently detailed with recorded history, clinical 
findings, and pertinent diagnoses.  As discussed in more 
detail below, it is not shown that the examination was in 
some way incorrectly prepared or that the VA examiner failed 
to address the clinical significance of the veteran's low 
back disability and any clinical relationship with the 
veteran's service-connected left knee disorder.  As such, the 
Board finds that additional development by way of another 
examination would be redundant and unnecessary.

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication. Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran primarily asserts that he has a low back 
disability caused by his service connected knee disability.  
At a March 2004 personal hearing before the undersigned 
Acting Veteran's Law Judge, the veteran testified that he has 
his back problems began approximately 10 years before that 
hearing.  He also asserted that his back problems were caused 
by him standing on, or favoring, one leg for over 30 years.  

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . ."). See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition. When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition. 38 C.F.R. § 3.310(a). This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not service 
connected, but compensation is only payable for the 
additional disability attributable to the aggravation. See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, recently (effective October 10, 2006) 38 C.F.R. § 
3.310 was revised in order to more thoroughly reflect the 
holding in Allen, that secondary service connection is 
available for chronic aggravation of a nonservice-connected 
disorder. Under the revised section 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service-connected. In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence. If the evidence, as a whole, is supportive or is in 
relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).
The record indicates that the veteran's service medical 
records may have been destroyed in a fire.  VA has of record 
some individual sick slips provided by the veteran, but it 
does not have the veteran's complete service medical record.  
The Board wishes to make it clear that it understands the 
Court has held that, in cases where records once in the hands 
of the Government are missing, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.
	
The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
In this case, the veteran has been awarded service connection 
for his left knee disability; therefore, the main question is 
whether or not the veteran's current low back disability is 
proximately due to or the result of his knee disability; a 
question that service medical records would have little 
bearing on.  The Board is not implying that service medical 
records could not have any impact on its decision; but 
rather, in a situation such as this, where the veteran has 
stated that his back started giving him problems more than 30 
years after his military service (see Transcript of Hearing 
Before Board of Veterans' Appeals from March 2004), more 
recent medial evidence addressing any connection between the 
two disabilities will be more relevant.  

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the 
veteran's low back disability is proximately due to or the 
result of his military service or service-connected left knee 
disability.  

The veteran was given a VA examination in May 2003.  After 
examining the veteran, and reviewing the veteran's claims 
file, including x-rays of the veteran's left knee and 
lumbosacral spine, the examiner concluded that while the 
veteran had a quite severely degenerative spine with mild 
right lumbar curvature, this was not caused by the veteran's 
left knee disability.  The examiner attributed the veteran's 
low back disability to aging.  In support of this opinion, 
among other things, the examiner noted that the veteran 
worked in manual labor in the late 1970's for three years 
without any complaint about his back, and that the veteran 
reported being able to go up to one month without back pain.  
The examiner also reported that when the veteran's legs were 
clinically measured from the anterior superior iliac spine to 
the medial malleoli, he had no leg length discrepancy.  The 
right and left legs were completely identical.

In support of the veteran's claim, he submitted two letters 
from chiropractors stating that his low back disability was 
attributable to his left knee disability.  The first 
chiropractor, in a letter dated September 2002, opined that 
the veteran's scoliosis and osteoarthritic degeneration "is 
a direct result of his inability to stand evenly on both legs 
and is directly the resulting effect of his left knee 
condition."  The chiropractor did not explain further the 
reason behind his opinion.  In an undated letter received in 
January 2004, a second chiropractor wrote that it was his 
opinion that the veteran's low back disability "is a result 
of his inability to stand or walk evenly on both feet and is 
a direct result of his left knee condition."  No further 
explanation was given.  

The Board gives more weight to the VA examiner's well 
reasoned opinion as it makes it clear why the examiner is of 
the opinion that the veteran's low back disability is related 
to aging and not his military service or his service-
connected left knee disability.  In contrast, the two 
chiropractors' opinions are conclusory, without adequate 
explanation of the reasoning behind them, and hence are given 
little probative value.

The Board has reviewed the records received from the SSA, and 
finds that they do not help to establish a link between the 
veteran's low back disability and his service connected 
disability.  The records received from the SSA indicate that 
the veteran has current low back disability, but do not 
address the etiology of that disability.  For example, a May 
1997 medical record shows a diagnosis of lumbar degenerative 
disc disease; however, there is no discussion on the cause of 
the disability.  

It is also noted that the Board does not find that any 
further medical examinations or opinions are needed to make a 
decision on this claim.  As discussed above, the Board finds 
that the May 2003 VA examination was adequate.  The 
additional records received since the Board's June 2005 
remand do not suggest a need for further examination.  Again, 
the records do show a current low back disability; however, 
they do not suggest that this disability was caused by the 
veteran's service or service-connected left knee disability 
or that the veteran has a shorter left leg.  The Board has 
sufficient competent medical evidence to decide the claim, 
and further examination or opinion is not warranted.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).   

The veteran has stated that his low back disability is the 
result of standing on, or favoring, one leg.  The Board does 
not doubt the sincerity of the veteran's belief that he 
developed low back disability from his knee injury in 
service.  The veteran could render an opinion as to having 
pain, or any other common symptom of a low back disability, 
while he was in service, or after service.  However, as a lay 
person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, the Board finds the veteran's 
lay statements not credible for purposes of establishing 
service connection.

In sum, the preponderance of the competent evidence is 
against a finding of a nexus between the post service 
diagnoses of a low back disability and service or a service-
connected disability.  Thus, service connection is denied, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected left knee 
disability, is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


